DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, and 13-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chemali et al. (US 2008/0047337).
In regard to claim 1, Chemali et al. disclose a method for detecting a gas kick within a wellbore through a subterranean formation containing a fluid, comprising: rotating a rotatable tool at least partially in contact with the fluid within the wellbore (paragraphs 9, 10, 11, as all “during drilling” which includes a rotatable tool, i.e. 50 as in fig 1); detecting a change in density of the fluid within the wellbore by a pressure wave (paragraph 9, 10 and 11 each describe embodiments with pressure waves used to detect density changes); and determining presence of the gas kick within the wellbore from the detected change in density of the fluid (paragraphs 9, 10 and 11 each describe that “to provide indication of gas influx” based on density derived from pressure wave data).  
In regard to claim 2, Chemali et al. disclose wherein detecting the change in density of the fluid within the wellbore by the pressure wave further comprises: producing a first pressure wave within the wellbore (as continuously emitted as in paragraph 28 “generates acoustic waves”); measuring a first velocity of the first pressure wave within the wellbore (paragraph 30, to determine “density and p-wave velocity of borehole mud”); determining a primary density of the fluid from the first velocity of the first pressure wave (paragraph 30, density of borehole mud); producing a second pressure wave within the wellbore (paragraph 30, to determine the density of formation fluid which inherently is at a different time); measuring a second velocity of the second pressure wave within the wellbore (paragraph 30); and determining a secondary density of the fluid from the second velocity of the second pressure wave (to determine density of formation fluid), wherein the primary and secondary densities are different (paragraph 30 as giving indication of “invasion of formation fluids” which may include a gas kick as known in the art).  
In regard to claim 3, Chemali et al. discloses wherein determining presence of the gas kick within the wellbore further comprises determining the difference between the primary and secondary densities of the fluid (paragraph 30).  
In regard to claim 4, Chemali et al. disclose wherein the pressure wave is generated by at least one of a radial vibration, a side vibration, a lateral vibration, an axial vibration, a torsional vibration, an eccentrical vibration, or any combination thereof (as best understood, the acoustic vibration provided by Chemali et al., as in paragraphs 9-11 would provide at least vibrations considered as radial, side, lateral or axial).  
In regard to claim 6, Chemali et al. disclose wherein the pressure wave is generated by an oscillator (piezoelectric tranducer 111, as in paragraph 27, as best understood, oscillates to provide pressure waves).  
In regard to claim 7, Chemali et al. disclose wherein the oscillator is coupled to the rotatable tool (paragraphs 26-27, as within drill collar 103) and comprises at least one of a radial vibration oscillator, a side vibration oscillator, a lateral vibration oscillator, an axial vibration oscillator, a torsional vibration oscillator, an eccentrical vibration oscillator, or any combination thereof (111 as an oscillator providing vibrations which as best understood inherently include radial, side, lateral, and/or axial vibrations at least).   
In regard to claim 8, Chemali et al. disclose determining a mass influx of the fluid (as determining that mass influx is greater than zero to determine kick, paragraph 30).  
In regard to claim 9, Chemali et al. disclose determining an influx fluid density for at least one of oil, gas, water, or any combination thereof (paragraph 30 where at least a combination of oil, gas, water makeup the borehole mud and formation fluid which have densities determined).  
In regard to claim 10, Chemali et al. disclose a method for detecting a gas kick within a wellbore through a subterranean formation containing a fluid, comprising: rotating a rotatable tool at least partially in contact with the fluid within the wellbore (paragraphs 9, 10, 11, as all “during drilling” which includes a rotatable tool, i.e. 50 as in fig 1); producing a first pressure wave within the wellbore (as continuously emitted as in paragraph 28 “generates acoustic waves”); measuring a first velocity of the first pressure wave within the wellbore (paragraph 30, to determine “density and p-wave velocity of borehole mud”); determining a primary density of the fluid from the first velocity of the first pressure wave (paragraph 30, density of borehole mud); producing a second pressure wave within the wellbore (paragraph 30, to determine the density of formation fluid which inherently is at a different time); measuring a second velocity of the second pressure wave within the wellbore (paragraph 30); and determining a secondary density of the fluid from the second velocity of the second pressure wave (to determine density of formation fluid), wherein the primary and secondary densities are different (inherent between borehole mud and formation fluid); detecting a change in density of the fluid within the wellbore between the primary density and the secondary density (as measured above); and determining presence of the gas kick within the wellbore from the detected change in density of the fluid (paragraph 30).  
In regard to claim 11, Chemali discloses producing the first and second pressure waves using at least one of a radial vibration, a side vibration, a lateral vibration, an axial vibration, a torsional vibration, an eccentrical vibration, or any combination thereof (as best understood, the acoustic vibration provided by Chemali et al., as in paragraphs 9-11 would provide at least vibrations considered as radial, side, lateral or axial).
	In regard to claim 13, Chemali et al. disclose producing the first and second pressure waves using an oscillator (piezoelectric tranducer 111, as in paragraph 27, as best understood, oscillates to provide pressure waves).  
In regard to claim 14, Chemali et al. disclose wherein the oscillator is coupled to the rotatable tool (paragraphs 26-27, as within drill collar 103) and comprises at least one of a radial vibration oscillator, a side vibration oscillator, a lateral vibration oscillator, an axial vibration oscillator, a torsional vibration oscillator, an eccentrical vibration oscillator, or any combination thereof (111 as an oscillator providing vibrations which as best understood inherently include radial, side, lateral, and/or axial vibrations at least).  
In regard to claim 15, Chemali et al. disclose determining a mass influx of the fluid (as determining that mass influx is greater than zero to determine kick, paragraph 30).  
In regard to claim 16, Chemali et al. disclose determining an influx fluid density for at least one of oil, gas, water, or any combination thereof (paragraph 30 where at least a combination of oil, gas, water makeup the borehole mud and formation fluid which have densities determined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemali et al. in view of Esmersoy. (US 2007/0285274).  Chemali et al. discloses all the limitations of these claims, as applied to claims 1 and 10 above, except for teaching an acceleration sensor to determine densities.  Esmersoy discloses methods wherein an acceleration sensor coupled to a rotatable tool to determine densities (paragraph 27).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide an acceleration sensor to determine the densities of various fluids (as taking time series measurements which indicate an fluid influx would necessarily provide multiple fluid measurements) with the methods of Chemali et al. in order to provide a means of taking the density measurements desired in the methods (as in paragraphs 29-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dorr et al. (US 4,273,212) also discloses gas kick detection from acoustic signals (i.e. pressure waves).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
11/15/2022